DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 112(a) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 14/728630 and 12/575713, does not provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The claims of the current application are directed to stimulation of an artery or vein of a lower limb  comprising arranging the at least one electrode at a location proximate a surface of the patient's artery or vein, wherein said artery is at least one of a femoral artery, popliteal artery, anterior tibial artery, posterior tibial artery, peroneal artery, dorsalis pedis artery, and plantar arch or said vein is at least one of external iliac vein, femoral vein, perforating vein, great saphenous vein, small saphenous vein, anterior tibial vein, posterior tibial vein, and dorsal venous arch which are not disclosed in the specifications of the above mentioned prior filed applications and therefore the claims recite some subject matter that cannot receive benefit of the of an earlier filing date of prior filed Application No. 14/728630 and 12/575713. Therefore the claims of the instant application will be afforded the priority date of 15/451629 (i.e. March 7, 2017).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.





Claims 1, 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Brinton et al (“Miniature electrical stimulator for hemorrhage control”, Brinton et al, IEEE Trans Biomed Eng. 2014 Jun; 61(6):1765-71. doi: 10.1109/TBME.2014.2306672, hereinafter “Brinton”) OR Brinton et al (“Miniature electrical stimulator for hemorrhage control”, Brinton et al, IEEE Trans Biomed Eng. 2014 Jun; 61(6):1765-71. doi: 10.1109/TBME.2014.2306672, hereinafter “Brinton”) in view of Zacuto (U.S. Patent Number: US 5305745, hereinafter “Zacuto”).
Regarding claim 1,  Brinton teaches a method of preventing an anticipated hemorrhage in an artery or vein of a lower limb of a patient using at least one electrode in electrical communication with a pulse generator (e.g. Abstract , i.e. vasoconstriction of a femoral artery), the method comprising: 
arranging the at least one electrode at a location proximate a surface of the patient's artery or vein, wherein said artery is at least one of a femoral artery ( i.e. Femoral artery was exposed and two electrodes were placed near the femoral artery e.g. Fig 1, page 1766 Col. 1-2 Section B Surgery,  Section C Vessel stimulation and data collection) , popliteal artery, anterior tibial artery, posterior tibial artery, peroneal artery, dorsalis pedis artery, and plantar arch or said vein is at least one of external iliac vein, femoral vein, perforating vein, great saphenous vein, small saphenous vein, anterior tibial vein, posterior tibial vein, and dorsal venous arch and wherein said location is at least 1 cm upstream from a location of an anticipated hemorrhage (e.g. page 1767 Col 2 section C Control of blood loss in severe arterial injury, Note: Brinton teaches assessing rate of blood loss in severe injury of femoral artery by completely cutting the artery and therefore they teach that the location is necessarily at least 1 cm upstream from an anticipated hemorrhage since the system  and method described by Brinton is for hemorrhage control in an artery); and 

While Brinton teaches that the study is directed to evaluating the vasconstriction and prevention of blood loss in a femoral artery of a rat and not that of a human patient, they also teach that the  goal of the study is to provide vascular constriction to maintain hemorrhage control using the developed stimulator in human patients until they can be evacuated to a medical facility (e.g. Abstract, page 1768 Section D Miniature stimulator for hemorrhage control i.e. to use a hemorrhage control device in the field, the apparatus should be small enough to fit in a first aid kit). Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the methods as taught by Brinton in human subjects in order to provide the predictable results of reducing blood loss and having a portable device to be used in a field and thus reduce casualties due to blood loss on the field.  
In the alternative, While Brinton teaches that the study is directed to evaluating the vasconstriction and prevention of blood loss in a femoral artery of a rat and not that of a human patient, Zacuto teaches that it is well known to have implantable medical devices that are used to protection against hemorrhages (e.g. Abstract). Therefore it 
Regarding claim 2, “modified” Brinton teaches the invention as claimed and further Brinton teaches that the stimulation parameters are 20V, 1 ms pulses, 10 Hz frequency (e.g. page 1767, Col. 2 Section B Sustained vasoconstriction, page 1768- section D: Miniature stimulator for hemorrhage control) and therefore they teach pulse duration ranges from 1 sec to 500 msec, the pulse amplitude ranges from 1 V to 250 V, and the pulse frequency ranges from 1 Hz to 100 kHz.  
Regarding claim 5, “modified” Brinton teaches the invention as claimed and further Brinton teaches using a microprocessor ( i.e. programmable microcontroller e.g. Page 1768 Section D Miniature stimulator for hemorrhage control) operably connected to the pulse generator to selectively set said pulse duration, said pulse amplitude, and said pulse frequency.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Brinton et al (“Miniature electrical stimulator for hemorrhage control”, Brinton et al, IEEE Trans Biomed Eng. 2014 Jun; 61(6):1765-71. doi: 10.1109/TBME.2014.2306672, hereinafter “Brinton”) OR Brinton et al (“Miniature electrical stimulator for hemorrhage control”, Brinton et al, IEEE Trans Biomed Eng. 2014 Jun; 61(6):1765-71. doi: 10.1109/TBME.2014.2306672, hereinafter “Brinton”) in view of Zacuto (U.S. Patent Number: US 5305745, hereinafter “Zacuto”) and further  in view of Rossing et al (U.S. Patent Application Publication Number: US 2008/0004673 A1, hereinafter “Rossing”). 
Regarding claim 3, “modified” Brinton teaches the invention as claimed and further Brinton teaches that the electrode is a disc electrode placed in direct physical contact with said location (e.g. page 1766 Section C vessel stimulation and data collection), they do not specifically teach that the at least one electrode is a cuff electrode or clamp electrode in direct physical contact with said artery or vein. Rossing teaches that it is well known to use cuff electrodes to stimulate arteries to elicit a response while maintaining effective electrode-artery interface (e.g. Abstract). Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the electrodes of “modified” Brinton to be cuff electrodes as taught by Rossing in order to provide the predictable results of being able to maintain effective electrode-artery interface during stimulation and reducing complications and surgical errors. 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Brinton et al (“Miniature electrical stimulator for hemorrhage control”, Brinton et al, IEEE Trans Biomed Eng. 2014 Jun; 61(6):1765-71. doi: 10.1109/TBME.2014.2306672, hereinafter “Brinton”) OR Brinton et al (“Miniature electrical stimulator for hemorrhage control”, Brinton et al, IEEE Trans Biomed Eng. 2014 Jun; 61(6):1765-71. doi: 10.1109/TBME.2014.2306672, hereinafter “Brinton”) in view of Zacuto (U.S. Patent Number: US 5305745, hereinafter “Zacuto”) and in view of Kieval et al (U.S. Patent Application Publication Number: US 2008/0167699 A1, hereinafter “Kieval”) OR Bulkes et al (U.S. Patent Application Publication Number: US 2008/0039904 A1, hereinafter “Bulkes”)
Regarding claim 4, “modified” Brinton teaches the invention as claimed and further  while Brinton does discuss the sue of implantable microstimulators that could be injected into bleeding tissue and powered wirelessly to induce local vasoconstriction (e.g. Page 1769 Col. 2 line 46-48), they do not specifically teach  a radio-frequency (RF) receiver coupled to said at least one electrode and a RF transmitter is coupled to said pulse generator and in wireless communication with said RF receiver and further causing the pulse generator to generate, and wirelessly send, an electrical stimulus from the RF transmitter to the RF receiver to be administered by said at least one electrode.  
 	Kieval teaches a an electrode implanted on a blood vessel that is adapted to receive  a signal transmitted from an extravascular transmitter  such as an radiofrequency transmitter and teaches a pulse generator that generates and sends wirelessly an electrical stimulus from the RF transmitter to the RF receiver to be administered by said at least one electrode (e.g. [0017]). 
Alternatively Bukes is another teaching for an implantable system for vascular stimulation and teaches a radio-frequency (RF) receiver coupled to at least one electrode and a RF transmitter is coupled to said pulse generator and in wireless communication with said RF receiver and further causing the pulse generator to generate, and wirelessly send, an electrical stimulus from the RF transmitter to the RF receiver to be administered by said at least one electrode (e.g. Figs. 3A, B, [0269]). Therefore it would have been obvious to a person having ordinary skill in the art before .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of copending Application No. 16//79308. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the current application are directed to a a method of preventing an anticipated hemorrhage in an artery or vein of a lower limb of a patient using at least one electrode in electrical communication with a pulse generator, the method comprising: arranging the at least one electrode at a location proximate a surface of the patient's artery or vein, wherein said artery is at least one of a femoral artery, popliteal artery, anterior tibial artery, posterior tibial artery, peroneal artery, dorsalis pedis artery, and plantar arch or said vein is at least one of external iliac vein, femoral vein, perforating vein, great saphenous vein, small saphenous vein, anterior tibial vein, posterior tibial vein, and dorsal venous arch and wherein said location is at least 1 cm upstream from a location of an anticipated hemorrhage; and causing the pulse generator to generate an electrical stimulus administered to the artery or the vein through the at least one electrode, wherein the electrical stimulus has a pulse duration, a pulse amplitude, and a pulse frequency and wherein said pulse duration, said pulse amplitude, and said pulse frequency are selected such that the electrical stimulus is effective to cause vasoconstriction in said artery or said vein and thereby prevent said anticipated hemorrhage which is similar to the claims of copending Application No. 16//793085 which is directed to a method of preventing an anticipated hemorrhage in an artery or vein of an upper limb of a patient using at least one electrode in electrical communication with a pulse generator, the method comprising: arranging the at least one electrode at a location proximate a surface of the patient's artery or vein, wherein said artery is at least one of a subclavian artery, an axillary artery, a deep brachial artery, a brachial artery, a radial artery, an ulnar artery, a deep palmar arch, and a superficial palmar arch or said vein is at least one of subclavian vein, axillary vein, cephalic vein, brachial vein, radial vein, ulnar vein, deep palmar arch, superficial palmar arch, basilic vein, median cubital vein, and median antebrachial vein and wherein said location is at least 1 cm upstream from a location of the anticipated hemorrhage; and causing the pulse generator to generate an electrical stimulus administered to the artery or the vein through the at least one electrode, wherein the electrical stimulus has a pulse duration, a pulse amplitude, and a pulse frequency and wherein said pulse .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mandel et al (Mandel Y, Manivanh R, Dalal R, et al. Vasoconstriction by electrical stimulation: new approach to control of non-compressible hemorrhage. Sci Rep. 2013;3:2111. doi:10.1038/srep02111, hereinafter “Mandel”) teaches electrically induced vasoconstriction  or femoral blood vessels using biphasic (symmetric, anodic-first square) pulses of electric current with duration of 1 μs per phase, amplitude of 250 V and repetition rate of 10 Hz
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALLIKA DIPAYAN FAIRCHILD whose telephone number is (571)270-7043. The examiner can normally be reached Monday- Friday 8 am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792